Filed 3/20/14 P. v. A.C. CA4/2

                      NOT TO BE PUBLISHED IN OFFICIAL REPORTS
 California Rules of Court, rule 8.1115(a), prohibits courts and parties from citing or relying on opinions not certified for
publication or ordered published, except as specified by rule 8.1115(b). This opinion has not been certified for publication
                                     or ordered published for purposes of rule 8.1115.


           IN THE COURT OF APPEAL OF THE STATE OF CALIFORNIA

                                   FOURTH APPELLATE DISTRICT

                                                 DIVISION TWO



THE PEOPLE,

         Plaintiff and Respondent,                                       E059006

v.                                                                       (Super.Ct.No. FELSS1204679)

A.C.,                                                                    OPINION

         Defendant and Appellant.



         APPEAL from the Superior Court of San Bernardino County. Steve Malone,

Judge. Dismissed.

         Rudy Kraft, under appointment by the Court of Appeal, for Defendant and

Appellant.

         No appearance for Plaintiff and Respondent.

         A.C. appeals from a jury determination that she qualifies as a Mentally Disordered

Offender (MDO) under Penal Code section 2962. As discussed below, we dismiss the

appeal.




                                                             1
                               PROCEDURAL BACKGROUND

       On February 9, 2008, the trial court in Los Angeles County sentenced A.C. to four

years in prison for burglary (Pen. Code, § 459). When A.C. was released on parole in

2010, the Board of Prison Terms (BPT) declared her an MDO. The BPT renewed this

declaration on March 1, 2011, and again on August 30, 2012.

       On October 18, 2012, A.C. filed a petition challenging the August 30, 2012,

determination and requesting appointment of counsel. The jury trial on A.C.’s challenge

began on June 4, 2013. The jury heard testimony from a clinical psychologist who

treated A.C. at Patton State Hospital, a staff psychiatrist at Patton who had also treated

A.C. in prison, and a staff psychiatrist who treated A.C. at Patton. Each of these

witnesses testified that A.C. suffers from a mental disorder, she was not in remission as

of August 30, 2012, and she posed a substantial danger of physical harm to others

because of her mental disorder. Defendant also testified. On June 13, 2013, the jury

determined that A.C. qualified as an MDO.

       This appeal followed.

                                        DISCUSSION

       Appointed appellate counsel has filed a brief summarizing the facts and

proceedings below and drawing this court’s attention to the applicable law on sufficiency

of the evidence in MDO proceedings. Counsel presents no actual argument for reversal

and requests this court to review the commitment proceedings in accord with People v.

Wende (1979) 25 Cal.3d 436 and Anders v. California (1967) 386 U.S. 738. In making

this request, counsel notes that in People v. Taylor (2008) 160 Cal.App.4th 304, the


                                              2
Second District considered whether the Wende/Anders procedures were applicable to

MDO commitment cases and concluded they were not. (Petition for review denied by the

California Supreme Court on May 21, 2008, S162026.) Counsel also acknowledges that

in In re Conservatorship of Ben. C. (2007) 40 Cal.4th 529 (Ben C.) our Supreme Court

held that the Lanterman-Petris-Short Act (Welf. & Inst. Code, §§5000 et seq.)

conservatorship proceedings are not subject to Wende/Anders review. A.C.’s counsel

recognized the Taylor court relied on the reasoning in Ben. C. in reaching its holding.

We agree with People v. Taylor and decline to apply Wende/Anders procedures to this

MDO case.

         In accordance with recommendations set forth in Ben C., supra, 40 Cal.4th at page

544, A.C.’s counsel has prepared a brief setting forth the facts and the law, and has

provided appellant with a copy of the brief and informed her of her right to file a

supplemental brief. Our court has also provided A.C. with a copy of the brief and

informed her of her right to file a supplemental brief. A.C. did not file a supplemental

brief.

         Because A.C. has failed to raise an arguable issue on appeal from an order of

recommitment, we decline to retain this case as is permitted by Ben C. and dismiss the

appeal. (Ben. C., supra, 40 Cal.4th at p. 544; People v. Serrano (2012) 211 Cal.App.4th

496, 501.)




                                              3
                                DISPOSITION

     The appeal is dismissed.

     NOT TO BE PUBLISHED IN OFFICIAL REPORTS



                                               RAMIREZ
                                                         P. J.


We concur:

MILLER
                       J.

CODRINGTON
                       J.




                                  4